UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-138927 A5 LABORATORIES INC. (Exact Name of registrant as specified in its charter) Nevada 20-5277531 (State or other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 22200 Trans Canada Hwy Baie d’Urfé, QC, Canada, H9X 4B4 (Address of principal executive offices) (514) 420-0333 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No ý As of February 20, 2012, there were 58,184,388 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative disclosures about Market Risk. 25 Item 4. Controls and Procedures. 25 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures. 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 Signatures 27 2 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. A5 Laboratories, Inc. (A Development Stage Company) Balance Sheets December 31, September 30, (Unaudited) Assets Current assets Cash $ $ Other receivables Total current assets Property and equipment - net Debt issue costs- net Total assets $ $ Liabilities and Stockholders' (Deficit) Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable - related party Accrued interest payable Notes/Advances payable - related party Advances payable - Derivative liability Convertible debt - net Total current liabilities Stockholders' (Deficit) Preferred stock, $0.001 par value, 100,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; 52,246,677 and 49,246,677 issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ See accompanying notes to the financial statements 3 A5 Laboratories, Inc. (A Development Stage Company) Statements of Operations (Unaudited) June 21, 2006 (Inception) to Three Months Ended December 31, December 31, Expenses General and administrative expenses $ $ $ Impairment of software - - Total Other Income (Expense) Interest expense ) - ) Derivative expense - - ) Change in fair value of derivative liability ) - Total Other Expense - net ) - ) Net Loss $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding during the period/year - basic and diluted Comprehensive income (loss): Net loss $ ) $ ) $ ) Foreign currency translation gain (loss) ) - Comprehensive loss $ ) $ ) $ ) See accompanying notes to the financial statements 4 A5 Laboratories, Inc. (A Development Stage Company) Statement of Stockholders' Equity (Deficit) Three Months Ended December 31, 2011 and from June 21, 2006 (Inception) to September 30, 2011 (Unaudited) Deficit Accumulated Accumulated Additional During Other Total Common Stock, $0.001 Par Value Paid-in Development Comprehensive Stockholders' Shares Amount Capital Stage Income (Loss) Equity (Deficit) Proceeds from the issuance of founders stock - ($0.0005/share) $ $ ) $
